DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply After Final on 01 February 2021 which gained entry via the RCE filed on 16 February 2021.  In this Reply Applicant substantially amended claim 1 including: 
adding a control unit element that includes functionality taken from claim 2 as well as adding camera control and alarming limitations; 
amending the image analyzing unit to include defining a ROI (region of interest) and detecting a pupil; and
deleting some intended use language from the preamble and re-characterizing the invention as “an electronic device”.
Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments consist of a quotation of the amended language of claim 1 and an allegation that the applied art would not result in the amended claim 1.  No specific rationale, logical argument or citations are offered as to how or why any of the applied references do not disclose or suggest any of the claimed elements of the invention.  While the discussion concerning advantages of the invention is interesting 
To address the amended claim language the prior art rejections from the Final Office Action have been reformulated.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“light applying unit” in claims 1, 2, and 4 (support found in paragraphs [0050]-[0057]).  
“camera unit” in claims 1-4 {support found in Fig. 3, paragraphs [ 0055]-[0056].  Although claim 3 includes some recited structure (lens and image sensor) the inclusion of a “signal processing unit” as part of the camera unit 
“image analyzing unit” in claims 1-4 (support found in paragraphs [0056]); and
“control unit” in claims 1-4 (support found in paragraphs [0056], [0112]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
in the second to last line of claim 1 “received for a predetermine time” includes an apparent typographical error that should read “predetermined time” in order to correct a grammatical error, and
in claim 3, lines 2-3 “control unit updates …values … correspond to the updated region of interest” should read “control unit updates …values … ing to the updated region of interest” in order to correct a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  (US 2017 /0193295 A1),  Tall  (US 2016/0248971 A1),  Powell (US 2017/0068027 A1), and Kim ‘762 (US-2017/0308762 A1).
Claim 1
In regards to claim 1, Kim discloses an electronic device comprising:
a light applying unit {infra-red emitting diode IRED 184, Fig. 4, emits infrared light.  See paragraph [0095]-[0096]};
a camera unit including a band-pass filter that selectively passes only light with a prescribed wavelength band 

a control unit controlling an operation of the camera unit and the electronic device {control unit 172, [0078]-[0080], [0085]};

wherein the camera unit generates image information corresponding to the infrared light passing through the band-pass filter {see camera module 180, Fig. 4, paragraphs [0060], [0095} and see band-pass filter 182 in paragraph [0099]}
	
	
	
light applying unit and the corresponding “prescribed wavelength band” passed by the band-pass filter see Kim’s paragraphs [0099] and [0101] clarifying that the wavelengths of the light source and band-pass filter should overlap or correspond.  In other words, Kim’s IR-LED 184 is applying light with “a prescribed wavelength” and the band pass filter 182 is passing only light within a prescribed wavelength band of the applied light. See [0099] stating that the band pass filter “may pass a wavelength of a predetermined band out of the incident light” from the light emitting unit.
Kim is not relied upon to disclose a) the image analyzing unit; b) certain functionality of the control unit; c) the specific values (910 nm to 990 nm) of the band pass filter’s prescribed wavelength band, or d) the specific values (910 nm to 990 nm) of the wavelength band applied by the light applying unit as further indicated above using strikethrough font.
Tall is a highly analogous reference teaching an eye position detecting device that reduces an influence of an image which is acquired from solar radiation specularly reflected from a lens surface of eyeglasses including a light applying unit that applies light with a prescribed wavelength to the outside {LEDs 130, Fig. 1, emit infrared light which is a “prescribed wavelength”.  See paragraphs [0027], [0030]}; a camera unit that captures an outside image and generates image information {camera 110, Fig. 1, paragraphs [0022]}; and wherein the camera unit includes a band-pass filter that passes only IR light with a prescribed wavelength band of the applied light and generates the image information corresponding to the applied light {see band-pass filter in paragraphs [0029] having “a suitable type of infrared pass filter”}.

Furthermore, Tall teaches a control unit controlling operation of the camera unit and the electronic device, wherein the control unit sets a camera control value and controls and operates the light applying unit such that the light applying unit is turned on in only a time range corresponding to the region of interest {(camera layer, Fig. 2 including camera control 260) that controls an operation of the camera unit by setting a camera control value.  See paragraphs [0024]-[0026] in which turning the camera module 110 on/off programmatically, or by movement/shaking of the computing device 100, remote wireless control are individually and collectively within the broadly recited “control by setting a camera control value”}.  Tall further teaches a camera/light sync control 270 that controls an operation of the illumination unit such that an illumination is to be only turned on in only a time range corresponding to the region-of-interest information when the camera unit captures an image corresponding to a subsequent image frame as per paragraphs [0035]-[0037], [0042]-[0043], [0048]-[0055].  Moreover, Tall teaches that camera control parameters such as gain/exposure may be adjusted in combination with the ROI Illumination control in paragraph [0056]}

Powell is a highly analogous reference teaching infrared filters in the same or related fields of infrared vision systems and iris recognition {[0039]-[0040]}.  Powell’s applications include a mobile device 100 having a camera module [0042], [0046], [0056].  See also Fig. 4, IR filter 420 and IR camera module 430 as further discussed in [0059]-[0061].  See also [0065].  Furthermore, Powell teaches wherein the camera unit includes a band-pass filter that selectively passes infrared light with a prescribed wavelength band in a wavelength band of 910 nm to 990 nm of the applied light {see paragraph [0041] discussing the ink for the wavelength selective filter effect used in the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s band-pass filter selectively passes infrared light with a prescribed wavelength band in a wavelength band of 910 nm to 990 nm of the applied light as taught by Powell because a) doing so merely combines prior art elements according to known methods to yield predictable results and/or b) the values of the prescribed wavelengths of the band-pass filter are merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  Here, more than mere general conditions are disclosed because the exact prescribed wavelength range of 910nm to 990nm is taught by Powell thus strengthening the conclusion of obviousness.
In regards to the light applying unit’s wavelength band, Kim discloses that the band-pass filter wavelength pass band corresponds to the wavelength band emitted by the IR light emitting unit in paragraph [0099] and [0101].  See also Powell discussing that the ink 450 (used for wavelength selecting filtering effect per [0041]) has “greater than 89% transmission for IR source range” in [0072] thus further indicating a preferred, 
Although Tall clearly discloses detecting the subject’s pupil and determining drowsiness level based on pupil positions [0021], [0038], neither Tall, Kim or Powell are relied upon to disclose if the control unit determines that the subject is drowsy when the central position of the pupil is not continuously received for a predetermine time, performs alarming process to attract the subject’s attention.
Kim ‘762 is a highly analogous reference that detects eye position using a camera (imaging device 100), controller 300.  See Figs, 1, 5 paragraphs [0023]-[0024]. 
Kim also teaches that if the control unit determines that the subject is drowsy when the central position of the pupil is not continuously received for a predetermine time, performs alarming process to attract the subject’s attention {[0025]-[0029], [0031] in which controller determines drowsiness based on eye closure durations relative to eye opening durations, normal and drowsy blink intervals.  For the alarming process see [0004]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination, and specifically Tall’s eye tracker that already determines drowsiness based on eye tracking and which also detects the central position (pupil) of the eye, such that if the control unit determines that the subject is drowsy when the central position of the pupil is not continuously received for a predetermine time, performs alarming process to attract the subject’s attention as taught 
Claim 3
In regards to claim 3, Kim is not relied upon to disclose but Tall teaches wherein the control unit updates camera control values and light applying control values correspond to the updated region of interest {Tall teaches that camera control parameters such as gain/exposure may be adjusted in combination with the ROI Illumination control in paragraph [0056] both of which correspond to the region of interest as it is updated.  See also camera/light sync control 270 that controls an operation of the illumination unit such that an illumination is to be only turned on in only a time range corresponding to the updated region-of-interest information when the camera unit captures an image corresponding to a subsequent image frame as per paragraphs [0035]-[0037], [0042]-[0043], [0048]-[0055].}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s control unit such that the control unit updates camera control values and light applying control values correspond to the updated region of interest as taught by Tall because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
In regards to claim 4, Kim is not relied upon to disclose but Tall teaches wherein the camera control values include an exposure and a gain value {Tall teaches that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s control unit such that the camera control values include an exposure and a gain value and the light applying unit control values include turn-on/off section of the light applying unit as taught by Tall because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Tall,  Powell, and Kim ‘762 as applied to claim 1 above, and further in view of Lee (US 20160148065 A1).
Claim 2
Although Kim’762 teaches performing an alarming process {[0004]} to attract the subject’s attention upon drowsiness detection as detailed above, Kim ‘762 does not mention wherein the predetermined alarming process is a process or outputting sound from a speaker process or a process of causing a steering wheel gripped by the subject to vibrate. 

Lee teaches detecting whether a driver is drowsy based on eye tracking as per [0003], [0016]-[0017] and wherein the predetermined alarming process is a process for outputting sound from a speaker process or a process of causing a steering wheel gripped by the subject to vibrate {see [0048] for audible/sound alarms.  Although the “or” in this claim means that applying art to the vibrating steering option is not necessary to reject this calim, the Examiner has discovered Fung (US-20160001781 A1) in response to this newly claimed feature.  Fung is highly relevant and is discussed below in the Conclusion section summarizing other applicable prior art}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Kim’762 alarming process to attract the subject’s attention upon drowsiness detection to include wherein the predetermined alarming process is a process or outputting sound from a speaker process or a process of causing a steering wheel gripped by the subject to vibrate as taught by Lee because Kim’762 already motivates alerting the driver in the alarming process and/or merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fung (US 20160001781 A1) discloses a driver monitoring system that detects whether a driver is drowsy based on pupil tracking and responds by activating a warning system that includes a vibrating steering wheel, visual and audible warnings to wake up the driver.  See Figs. 70, 71, [0422]-[0423], [0481], and [0719]-[0722].
Shimotani (US-5573006 A) discloses extracting pupils from an image and determining if the average pupil height is analyzed to determine if the subject person's continuous "downcast" state is interpreted as a dangerous drop in that person's alertness (i.e., drowsy). See Figs. 10, 11a, 11b.
Griesinger (US 6,097,295) discloses determining alertness of drivers based on eye closing state information.
Northcott (US-20130089240 A1) teaches that the on-axis illumination generates problematic glint reflections from eyeglasses that may be solved by moving the illumination source off axis.  See [0022].
Min (US 9,454,698 B2) teaches techniques for avoiding glint from eyeglasses.  See Figs. 7, 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486